Citation Nr: 0331952	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-01 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for missing teeth.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from October 1954 to October 
1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim of entitlement to 
service connection for residuals of a left knee injury and 
residuals of dental trauma.  The veteran filed a timely 
notice of disagreement, and the RO provided a statement of 
the case (SOC).  In February 2001 the veteran perfected his 
appeal, and the issues were subsequently certified to the 
Board.  


FINDINGS OF FACT

1.  The competent evidence of record is against a finding 
that the veteran has a current left knee disability which is 
due to any incident or event of active military service.

2.  The competent evidence of record is against a finding 
that the veteran has any dental abnormality which is due to a 
combat wound or other in-service dental trauma; nor is there 
evidence that he has a current dental disorder related to 
service; nor is there evidence of circumstances which would 
qualify the veteran for VA dental treatment under any 
category providing for such treatment.


CONCLUSIONS OF LAW

1.  The veteran's current left knee disability was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).

2.  Service connection for a dental disorder, claimed as 
missing teeth, for either VA compensation or outpatient 
treatment purposes, is warranted.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000), 114 Stat. 2096, 2096-97, which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in a letter dated in 
September 2001.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which establish compliance with 
VCAA).  


The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In September 2001, correspondence advised the veteran to 
submit any supportive documentation within 60 days instead of 
one year.  However, inasmuch as more than one year has passed 
and VA has obtained additional evidence since that time, the 
provisions of the Federal Circuit's decision in PVA, supra, 
have been fulfilled.  

The Board has carefully considered the unfortunate absence of 
service medical records (SMRs) in this case.  As noted above, 
VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See VCAA § 3(a) (now codified at 38 
U.S.C.A. § 5103A (West 2002)).  We have also considered the 
decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which held that a single request for pertinent service 
medical records does not fulfill the duty to assist, and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent SMRs so that the 
veteran may know the basis for the denial of his claim; may 
independently attempt to obtain SMRs; and may submit 
alternative evidence.  The Federal Circuit Court has since 
overruled Hayre in part, holding that a breach of VA's duty 
to assist cannot constitute clear and unmistakable error, and 
that a "grave procedural error" does not render a previous 
decision of VA non-final.  Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002) (en banc).

In this case, the RO received, in March 1979, notification 
from the National Personnel Records Center (NPRC) that the 
veteran's service medical records, particularly dental 
records, if stored in that facility, had likely been 
destroyed by fire in July 1973 and could not be 
reconstructed.  The record indicates that the veteran was 
unable to secure and provide SMRs on his own.  Having 
carefully considered the provisions of the VCAA and the 
still-viable holding in Hayre in light of the record on 
appeal, the Board finds that the development of this claim 
with respect to the SMRs has been consistent with the 
provisions of the law.  The RO attempted to locate the 
veteran's service medical records; however, those records 
cannot be obtained.  In lieu of the SMRs, the RO obtained 
morning reports for the veteran's unit for the period from 
January 1956 to September 1957.  

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background and Discussion

In June 1999 the veteran filed a claim seeking service 
connection for a left knee disorder, claimed as residual of a 
left knee injury in service, and for missing teeth, claimed 
as residual of in-service dental trauma.  According to the 
veteran, he was involved in a mass jump during NATO 
operations sometime in the spring or early summer of 1957 
while stationed in Augsburg, Germany.  He asserts that, 
during the jump, a fellow serviceman by the name of Tate 
crashed through the veteran's parachute, forcing the veteran 
to pull his emergency chute in an effort to save them both.  
In a statement received by the RO in June 1999, the veteran 
reported that he had injured his left knee and knocked out 
some of his teeth during the incident.  He further reported 
that he was hospitalized following the accident, stitched up, 
and fitted with dentures.  

In support of his claim the veteran submitted a copy of an 
undated letter, addressed to his brother, in which he 
recounted the incident.  Subsequently, the veteran also 
submitted copies of post-dated envelopes addressed to his 
brother from 1954 and 1955.  

According to the veteran's statements, he has also suffered 
multiple knee injuries in his civilian employment since 
separation for active military service.  

Treatment records from Community General Hospital dated from 
January 1979 to March 1992 reveal repeated complaints of, and 
treatment for, a left knee condition.  In January 1979 the 
veteran had a mass excised from his left knee, diagnosed as a 
ganglion cyst.  Clinical notes indicate a previous excision 
in 1960.  After the 1979 excision, the veteran was repeatedly 
diagnosed with internal derangement of the left knee, 
including pseudogout in April 1984, and underwent multiple 
arthroscopies.  

In June 2001 Dr. C. P. Cooke issued a statement in which he 
noted the veteran's reported history of serving as a 
paratrooper.  Dr. Cooke noted that the veteran reported 
suffering an injury in service that caused him to be 
hospitalized for five days and bound to a wheelchair for 28 
days.  

Dr. T. Stern, a dentist noted, in a statement dated in May 
2001, that he had been treating the veteran since August 
1982.  According to Dr. Stern, the veteran's initial 
examination revealed a missing upper right first molar, upper 
right lateral incisor, upper left lateral incisor, upper left 
first molar, and upper right and left third molars; all of 
which had been replaced with removable partial dentures.  

VA outpatient treatment records dated from March 1975 to May 
2001 document complaints of, and treatment for, left knee 
pain.  Examiners noted a history of knee repairs.  

In a statement dated in June 2001, Dr. O.O. Neulander of 
Surgical Associates of Upstate New York, noted that he had 
been treating the veteran for venous insufficiency.  Without 
explanation, the doctor stated that it is "conceivable" 
that the condition was related to in-service injuries.  Dr. 
Neulander's treatment records noted the veteran's history of 
multiple arthroscopies and surgeries, and showed that he had 
claimed New York State Workers' Compensation benefits for an 
on-the-job left leg injury.  

The NPRC certified again in April 2000 that the veteran's 
service medical and dental records had likely been destroyed 
by fire.  A request was made for more specific information, 
to allow for a search of morning reports.  The veteran has 
stated that his SMRs were lost when he was shipped back to 
the U.S. from Germany.

The RO received copies of the morning reports for the 
veteran's unit in February 2003.  There is no indication that 
the veteran was hospitalized at any time between January 1956 
and September 1957.  

A.  Service connection for left knee disorder

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" disability, such as arthritis, when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within a presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In the present case, the veteran sustaining injuries in the 
spring of 1957 during a parachute jumping accident.  
According to the veteran's statements, he was subsequently 
hospitalized and treated for a left knee injury and missing 
teeth.  However, morning reports for the veteran's unit 
obtained from NPRC are negative for any evidence that the 
veteran was hospitalized for any reason during the period 
from January 1956 to September 1957.  

The Board notes that the veteran submitted a photocopy of a 
document that purports to be correspondence sent from him to 
his brother, which recounts the incident in which he asserts 
he was injured.  It is the Board's duty to determine the 
weight to be given to any particular evidence in light of the 
record as a whole.  In that regard, the Board notes that the 
document submitted by the veteran is not the original 
document, is undated, and appears to be incomplete.  In 
addition, although the veteran has provided photocopies of 
post-dated envelopes addressed to his brother, the Board 
notes that said envelopes are dated in 1954 and 1955, two 
years prior to the date the veteran has said he was injured.  

Therefore, in light of the other competent evidence of 
record, the Board finds the letter submitted to have little, 
if any, probative value.  We hasten to say that, although the 
parachute incident is not well documented in the file, there 
is no reason to doubt the veracity of the veteran's 
recollection that it did, in fact, occur.  However, the 
severity of his injuries appears not to have been as serious 
as he now recalls, nearly 50 years later, since available 
military records do not show the extended hospitalization he 
describes.

Furthermore, the Board notes that the first medical 
documentation of any left knee disability is in 1979, some 22 
years after separation.  It is also notable that the first 
time any of the veteran's doctors noted an injury in service 
was in June 2001, when Dr. Cooke recorded the veteran's 
reported history.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ."  Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Therefore, Dr. Cooke's June 2001 
statement is entitled to little, if any probative value in 
determining the etiology of the veteran's current left knee 
condition.  

As a layperson, the veteran is incompetent to offer opinions 
on matters requiring medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Certainly, the 
etiology of a current left leg disorder requires medical 
knowledge, especially in light of the veteran's own 
statements regarding multiple subsequent injuries to his 
knees.  

The competent evidence of record is not in relative equipoise 
as to whether the veteran has a current left knee condition 
that is due to any incident or event of active military 
service.  Therefore, the veteran is not entitled to the 
benefit of the doubt.  38 C.F.R. § 3.102.  He is not entitled 
to service connection for a left knee disorder, including 
claimed as residual of a left knee injury.  


B.  Service connection for residuals of dental trauma

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.120, 17.123. 38 C.F.R. § 
4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. 

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service-connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of the present claim, and therefore a comparative 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See Service Connection of Dental Conditions 
for Treatment Purposes, 64 Fed. Reg. 30,392, 30,393 (June 8, 
1999) (now codified at 38 C.F.R. pts. 3 and 4).

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's missing teeth for the purpose of receiving 
disability compensation.  The only competent medical evidence 
of a dental condition is the May 2001 statement of Dr. Stern, 
in which he notes that when the veteran initially presented 
for treatment in 1982 (25 years after service) he had several 
missing teeth which had been replaced by a removable partial 
denture.  As indicated above, replaceable missing teeth do 
not constitute a disabling condition for which service 
connection may be granted for compensation purposes.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against granting service connection for the 
veteran's missing teeth for compensation purposes.  38 C.F.R. 
§ 3.381 (2003).  

The Board also notes that a veteran may be entitled to 
service connection for the purpose of receiving VA outpatient 
dental treatment if he or she qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161, such as veterans having a compensable service-
connected dental condition (Class I eligibility); veterans 
having a noncompensable service-connected dental condition, 
provided that they apply for treatment within a certain 
period after service (Class II eligibility); and those having 
a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility). 38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

However, as discussed above, since the veteran's missing 
teeth are replaceable he is not entitled to service 
connection at all, compensable or otherwise.  Therefore, he 
does not meet the criteria for any of the classifications 
identified above, and is not entitled to service connection 
for treatment purposes.  


ORDER

Service connection for left knee disorder is denied.  

Service connection for missing teeth is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



